Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on May 23rd, 2022.  Claims 1-7, 10-12, 16-32, 34, and 35 are pending.  Claims 16-31 are withdrawn from consideration.  Claims 8, 9, 13-15, 32, and 33 are canceled.


Drawings
The drawings are objected to because items ‘12’ and ‘18’ do not properly show the sought ‘functional domain(s)’ and “functional material(s)’a s claimed.
Examiner asserts that from both Applicant’s disclosure (see pars. [0031,0032] of Applicant’s pre-grant publication US 2019/0000361, for example) and the arrangement sought by claim 1, Applicant intends to generally label each of the larger circle elements with a designation of item ‘12’ as each directed to a functional domain, wherein the domain comprises the claims elements, which includes the functional material(s) ‘18’ (drawn to the smaller circle elements, shown with seven thereof in each functional domain) within the microsphere (not labeled herein, as discussed below, and CaCO3 is merely a chemical compound) of and the outer, layer-by-layer polymer coating 16 surrounding the microsphere.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microsphere must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “microsphere” is not labeled in the drawings or enumerated in the accompanying written portion of the specification.
Examiner notes that “CaCO3” is merely a chemical compound and does not show the claimed “microsphere” as claimed.
Examiner notes pars. [0031,0032] which discuss a method of encapsulating reagents (i.e. functional material) in polymer microcapsules, and reagents are encapsulated in hollow polyelectrolyte capsules.  There is additional discussion to microporous hydrogels formed by combining the PEM-coated calcium carbonate microspheres.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-15, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The metes and bounds of the claimed “biosensor” remain undefined as amended.
As previously discussed in the Office Action mailed on June 6th, 2022, the claims indefinitely provide for a biosensor.
This remains to be seen with the present amendments in which the Markush group listing (which, secondarily, is improper as discussed above), presents a mostly non-exhaustive listing that is extremely broad and without any recitation(s) to functionality with respect to biosensing.

The amended recitation “…the functional material selected from the group consisting of…” presents an improper Markush group.The elements provided in the listing provide many overlapping instances of genera and species.  For example, proteins are polymers, nanoparticles may be polymers, Raman reporters may be nanoparticles, peptides may be polymers (e.g. polypeptide, biopolymers) and nucleic acids, nucleic acids are polymers, small drug molecules may be any one of these, etc…


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-7, 12, and 34-35 as best understood, is/are rejected under 35 U.S.C. 103 as being anticipated by Chaudhary et al. (“Smart Tattoo” Glucose Biosensors and Effect of Coencapsulated Anti-Inflammatory Agents, Journal of Diabetes Science and Technology, Vol. 5, Jan. 2011), hereafter Chaudhary, in view of Anderson et al. (US 2012/0213708), hereafter Anderson.
With regards to claims 1-7, and 33-35 Chaudhary discloses minimally invasive glucose biosensors comprising a plurality of functional domains comprising at least one sensor (i.e. encapsulated glucose oxidase microspheres with oxygen-sensitive Ruthenium-based dye/Alexa Fluor dye [depending on which type of glucose-oxidase microsphere is utilized] and encapsulated anti-inflammatory drug-loaded microspheres; and given as a plurality of functional domains comprising at least one sensor, wherein such sensor(s) are the same in the condition where only glucose-oxidase is utilized and different wherein glucose-oxidase and anti-inflammatory drug are utilized, as in cl. 7), and wherein the microspheres are made of alginate as in cl. 35, and including the functional material positioned therein (e.g. glucose oxidase, anti-inflammatory drug, ruthenium-based dye, Alexa-fluoro dye, as in cls. 1, 12, 34; ruthenium-based dyes provide for a phosphorescent dye), and providing polymer coating that surrounds the microsphere, wherein “layer-by-layer” is drawn to a process recitation not afforded patentable weight in a device claim and further noting that Chaudhary discloses such layer-by-layer polymer coating procedure as seen in the first full paragraph on the left column of page 78 (pages 76-79, figures, for example).  With regards to claims 10-13, the recitations do not add any further structure(s) to the at least one sensor which particularly provide for such designated sensor types and as Chaudhary provides to commensurately disclose all of the positively claimed structural elements of the sensor(s) as in claim 1, Chaudhary is likewise said to provide for each of a SERS-based enzymatic sensor, SERS-based affinity sensor, luminescent enzymatic sensor, and luminescent affinity sensor in as much as claimed and required herein (see also glucose oxidase-based biosensors and  Apo-Oxidase-based biosensors, page 78, for example).  

With regard to claims 1 and 6, Chaudhary does not specifically disclose an encapsulating matrix as claimed.

Anderson discloses hydrogel encapsulated cells and anti-inflammatory drugs (abstract).  Anderson discloses a plurality of drug-loaded particles which are dispersed within an encapsulated matrix (made of a hydrogel as a biocompatible material; see hydrogel envelope) which acts as an interface between the biosensor and an environment surrounding the biosensor and separates each functional domain (drug-loaded particle) of the plurality of functional domains from the environment surrounding the biosensor and from one another (pars. [0039,0196-0198], fig. 11B, for example).
It would have been obvious to one of ordinary skill in the art to modify Chaudhary to include an encapsulating matrix of a hydrogel in which the plurality of functional domains are dispersed as claimed and disclosed by Anderson in order to provide a biocompatible base medium for holding a plurality of functional domains to be implanted in-common, and in vivo within a subject for desired therapeutic administration as would be appreciated in the similar biosensor of Chaudhary which is to provide a biocompatible (and with an anti-inflammatory property), administration device for biosensing applications in vivo.


With regard to claim 2, the recitation is drawn to a process recitation not afforded patent weight in a device claim and Chaudhary/Anderson discloses the positively claimed structural elements as commensurately claimed wherein a likewise encapsulated matrix is said to be fully capable of such “maintaining” in as much as required and recited herein.  With regard to claim 3, the encapsulating matrix of Chaudhary/Anderson is likewise structured as claimed and thereby said to allow for such use in as much as required and recited herein, and further nothing that intended use recitations are not afforded patentable weight.  With regard to claim 4, the encapsulating matrix of Chaudhary/Anderson is likewise structured as claimed and as such equivocally determines the biocompatibility of the biosensor as in cl. 4 (further noting that such recitation does not provide for particular biocompatibility properties to be given to the biosensor or preclude various materials of construction from being used; herein, it should be noted that Chaudhary does particularly provide a biocompatible encapsulating matrix, and Anderson discloses a design for biocompatibility with in vivo applications and Anderson discloses a hydrogel encapsulating matrix which is particularly chosen for its biocompatibility.  With regard to claim 5, the recitation is drawn to a process recitation not afforded patent weight in a device claim and Chaudhary/Anderson provides to disclose a commensurately structured and arranged device, wherein such matrix is fully capable of being produced in such a fashion in as much as required and claimed.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary in view of Anderson as applied to claims 1-7, 12, and 34-35 above, and further in view of Talley et al. (US 2006/0050268), hereafter Talley.
Chaudhary/Anderson does not specifically disclose that the plurality of functional domains comprises one or more SERS-based enzymatic sensors comprising at least one pH-sensitive acid molecule that is adsorbed on to a gold nanoparticle surface.
Talley discloses nanosensors based on functionalized nanoparticles and surface enhanced raman scattering (abstract).  Talley discloses utilizing SERS technique with metal surfaces to provide enhanced signals of several orders of magnitude and providing nanosensors for applications in biological sensors for proteins, DNA, RNA, and glucose, for example (abstract, pars. [0017,0048).  Talley further discloses that the nanosensors are coupled by covalent bonding to metal nanoparticles such as gold, silver, copper, and platinum, and can be arranged as sensors inside living cells and for in vivo monitoring (pars. [0034,0048]).  Talley further discloses nanosensors, which include but are not limited to silver nanoclusters that are functionalized with 4-MBA (a pH-sensitive acid molecule, and commensurate to one of Applicant’s as seen in pars. [0026,0038], for example) and such an arrangement may be utilized to map intra and inter-cellular components such as glucose (pars. [0041-0049], for example).
It would have been obvious to one of ordinary skill in the art to modify Chaudhary/Anderson to provide a plurality of functional domains comprises one or more SERS-based enzymatic sensors comprising at least one pH-sensitive acid molecule, as in 4-MBA, that is adsorbed on to a gold nanoparticle surface such as taught by Talley in order to provide an alternative sensor arrangement that may be utilized in vivo for glucose sensing as likewise desired in Chaudhary, wherein the SERS-based enzymatic sensor arrangement taught by Talley provides an arrangement that yields an enhanced signal for more particularly assessing the target glucose analyte at a higher sensitivity.  Additionally, utilization of gold nanoparticles is seen as an obvious modification to one of ordinary skill in the art as Talley recognizes silver is non-limiting and that gold is an alternative, principal material to be utilized as the metal for the nanostructures for providing the desired SERS effect and thus would have an expectation of success herein.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary in view of Anderson as applied to claims 1-7, 12 and 34-35 above, and further in view of Muller et al. (US 2010/0331634), hereafter Muller.
Chaudhary/Anderson does not specifically disclose that the plurality of functional domains comprises one or more SERS-based affinity sensors comprising ConA and deactivated GOx.
Muller discloses hydrogel implants for sensing glucose concentration in body tissue (abstract, pars. [0007-0009,0017,0018,0060-0066], for example), and the sensing material including ConA (concanavalin A) and deactivated GOX (par. [0023], claim 28, for example).
It would have been obvious to one of ordinary skill in the art to modify Chaudhary/Anderson to provide the plurality of functional domains comprises one or more SERS-based affinity sensors comprising ConA and deactivated GOx such as taught by Muller in order to provide an alternative, implantable biosensor for sensing glucose as likewise desired by Chaudhary that would have a reasonable expectation of success in Chaudhary.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary in view of Anderson as applied to claims 1-7, 12, and 34-35 above, and further in view of Collins et al. (USPN 6,107,803), hereafter Collins.
Chaudhary/Anderson discloses ruthenium-based dyes in the enzymatic sensor for the glucose biosensor, wherein ruthenium-based dyes are said to comprise a phosphorescent dye.  However, if ruthenium-based dye is not taken as providing such, than such a modification would have been obvious to one ordinary skill in the art. 
Collins discloses optical, oxidative enzyme-based sensors (abstract).  Collins discloses using PtOEP (a platinum porphyrin dye as a phosphorescent dye) and with a glucose oxidase enzymatic layer for detecting analytes such as glucose (abstract; line 26-53, col. 7, for example).
It would have been obvious to one of ordinary skill in the art to modify Chaudhary/Anderson to provide the plurality of functional domains comprises one or luminescent enzymatic sensors comprising a phosphorescent dye such as taught by Collins in order to provide an obvious alternative sensing arrangement for the sensitive detection of glucose in biological samples, wherein Chaudhary also discloses a luminescent enzymatic sensor arrangement, and application with a phosphorescent dye as taught by Collins would be seen to have a reasonable expectation of success in the device of Chaudhary.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-15, and 33-35 have been considered but are not persuasive.
The drawings are objected to for the reasons discussed above in the body of the action.
Examiner acknowledges the replacement sheet drawings filed on September 6th, 2022, but presents Applicant with a change to the drawing indication of item ‘12’ to the functional material which would appear to properly set forth this element.
Separately, there is a need for correction to enumerating and coincident written amendment to the showing of the herein-claimed “microsphere.”

As discussed above in the body of the action, claims 1-7, 10-15, and 33-35 are herein rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above.  As previously discussed in the Office Action mailed on June 6th, 2022, the claims indefinitely provide for a biosensor, and wherein the Markush group listing of elements to the functional material does not provide any functionality(ies) to biosensing, and also is an improper listing as discussed above.

With respect to claims 1-7, 10-15, and 33-35 are herein rejected under 35 USC 103 as being unpatentable over Chaudhary in view of Anderson, Applicant traverses the rejection.
Applicant asserts that Chaudhary in view of Anderson does not disclose or suggest the amended feature of claim 1 to “a functional material positioned within the microsphere, the functional material selected from the group consisting of…”
Examiner asserts that Chaudhary discloses functional material including glucose oxidase, wherein glucose oxidase is an enzyme, wherein enzymes are proteins, and glucose oxidase is a dimeric protein, and thus reads on the grouping recited in claim 1.

Claims 10-12 are herein rejected with new grounds under 35 USC 103 in view of the further-applied prior art in view of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798